Citation Nr: 1436401	
Decision Date: 08/14/14    Archive Date: 08/20/14

DOCKET NO.  13-17 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	The National Veterans Organization of America, Inc.


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D. Johnson, Counsel
INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in September 2010 and in November 2010 of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

On the Veteran's VA Form 9 that was received in June 2013, he checked a box indicating that he was only appealing one of the issues listed on the previous statement of the case, namely, hearing loss.  However, in the additional argument included on the form, the Veteran also expressed disagreement with the denial of service connection for tinnitus, which was included on the prior statement of the case.  The Board liberally interprets the June 2013 substantive appeal to also include the issue of entitlement to service connection for tinnitus.

The Veteran appeared at a hearing before the undersigned Veterans Law Judge in February 2014.


FINDING OF FACT

The preponderance of the evidence shows that the Veteran's hearing loss and tinnitus were not present in service or until many years thereafter and are not related to service or to an incident of service origin, to include in-service noise exposure.


CONCLUSIONS OF LAW

1.  The criteria for service connection for hearing loss are not met.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2013).
 
2.  The criteria for service connection for tinnitus are not met.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103(a), 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013).  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

Letters of February 2010 and October 2010 satisfied the duty to notify provisions.  This letter notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Thus, VA's duty to notify has been met.

The Veteran's service treatment records, VA medical treatment records, and available private treatment records have been obtained.  At his Board hearing, the Veteran indicated that he may have received other ear treatment from a private provider, but he did not recall when this took place or sufficient information regarding the provider to request any records.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  A VA examination was conducted in July 2010.  The examination report is adequate for deciding the claims because it contains a discussion of the pertinent medical history as well as clinical findings sufficient for the Board to decide the claims.  Thus, VA's duty to assist has also been met.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless. 

Analysis

Service connection may be granted for a disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, in active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R § 3.303 (2013).

For the showing of chronic disease in service, there must be a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  If chronicity in service is not established, evidence of continuity of symptoms after discharge is required to support the claim.  38 C.F.R. § 3.303(b).  

Service connection for certain diseases, including sensorineural hearing loss, will be rebuttably presumed if manifested to a compensable degree within a year following active service.  38 U.S.C.A. §§1101, 1112, 1113 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.307, 3.309 (2013).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or, when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2013). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  Layno v. Brown, 6 Vet. App. 465, 470 (1994).  Where the determinative issue involves medical causation or a medical diagnosis, there must be competent medical evidence to the effect that the claim is plausible; lay assertions of medical status will not always constitute competent medical evidence.  See Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

VA is required to evaluate the supporting evidence in light of the places, types, and circumstances of service, as evidenced by service records, the official history of each organization in which the Veteran served, the Veteran's military records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002); 38 C.F.R. § 3.303.

In cases where a Veteran asserts service connection for injuries or disease incurred or aggravated in combat, 38 U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. § 3.304(d), are applicable.  This statute and regulation ease the evidentiary burden of a combat veteran by permitting the use, under certain circumstances, of lay evidence.  If the Veteran was engaged in combat with the enemy, VA shall accept as sufficient proof of service connection satisfactory lay or other evidence of service incurrence, if the lay or other evidence is consistent with the circumstances, conditions, or hardships of such service.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d) (2013).  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Service treatment records, including the July 1966 entrance examination and the September 1968 separation examination, do not reflect complaints of tinnitus and hearing loss, or note any clinical deficiency in hearing.

Post-service private treatment records show that, in August 1989, the Veteran complained that his left ear was 'stopped up.'  He was treated for excessive cerumen in his left ear.  He complained of an earache in November 1992 and was diagnosed with otitis media at that time.  These records do not show any complaints of diminished hearing acuity or ringing of the ears.  The private records date back to 1973 and contain complaints of many problems affecting many systems of the body, but the Veteran did not complain of hearing loss or tinnitus during this time period.

A December 2008 VA treatment note reflects the Veteran's complaint of intermittent, severe ringing in his ears and difficulty hearing that had been present for the past 10 years.  The Veteran was referred for a consultation in February 2009.  At the consultation in February 2009, he repeated a history of impaired hearing, especially in the left ear, and chronic ringing in the left ear, for the past 10 years.  The diagnoses were impaired hearing and tinnitus, although an audiometric examination was not conducted.

At a VA examination in July 2010, the Veteran reported in-service exposure to artillery and tanks without hearing protection.  He also reported that the onset of his left ear tinnitus was in Vietnam.  Auditory thresholds and speech recognition scores were as follows:


HERTZ
CNC

500
1000
2000
3000
4000
%
RIGHT
5
0
5
0
35
64
LEFT
35
15
35
40
65
52

The examiner's opinion was that it was unlikely that the Veteran's hearing loss and tinnitus were due to acoustic trauma.  The rationale was that there was significant asymmetry in the Veteran's current hearing acuity as well as unilateral tinnitus.  

At the February 2014 Board hearing, the Veteran testified that he was exposed to loud noise from artillery and helicopters during his time in Vietnam.  He stated that he first noticed the ringing in his ears when exposed to the helicopter noise.  He testified that the ringing was initially intermittent, but eventually became constant.  He stated that he was not assigned earplugs or any other hearing protection.  He also testified that he had tinnitus ever since he returned from Vietnam. 

The Veteran's spouse of 41 years testified that she had known the Veteran since December 1968, right after he returned from Vietnam.  She stated that as they continued to date, she noticed the Veteran was always leaning forward and moving his head like he wanted to listen with his other ear.  She also stated that the Veteran told her he had a loud ringing in his left ear that made it difficult for him to hear, so she began sitting on his right side.  She further testified that the Veteran continued to have problems with the ringing in his ear after they married in 1973.

The July 2010 VA examination report contains left ear pure tone thresholds, and bilateral speech recognition thresholds that meet the requirements of § 3.385 for impaired hearing for VA purposes.  Thus, current hearing loss has been established.  The Veteran reported the presence of left ear tinnitus at this examination, which the examiner endorsed; therefore, current left ear tinnitus is also established.  As the Veteran's personnel records reflect that he was involved in combat in the Republic of Vietnam, in-service combat noise exposure is established.  The only question remaining then is whether the evidence establishes a causal connection between the current audiological disabilities and in-service noise exposure.

Bilateral sensorineural hearing loss may not be presumed to have been incurred in service as it was not shown to have been manifested to a compensable degree within one year of discharge.  The Veteran separated from service in 1968, and as noted above, there is no evidence of a compensable degree of hearing loss until 2010.  38 C.F.R. § 3.307, 3.309.  Additionally, when hearing loss was first reported in 2008, the Veteran reported an onset date of 10 years prior, i.e., 1998, which is many years after his separation from service.  As tinnitus is not a chronic disease enumerated in the regulation listing chronic diseases in 38 C.F.R. § 3.309(a), it may not be presumed to have been incurred in service under this provision.

Sensorineural hearing loss is a chronic disease in 38 C.F.R. § 3.309(a).  Therefore, chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) apply.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Due to his participation in combat, hearing loss may be presumed to have been present in service.  However, unlike his contentions with respect to tinnitus, not only has the Veteran not reported noticing diminished hearing acuity during service, he also has not reported a continuity of diminished hearing acuity since service.  Moreover, the existence of private treatment records spanning many years since 1973 that do not include complaints of hearing loss weigh against a continuity of symptomatology as it would be expected that complaints of hearing loss would be present given the complaints pertaining to many problems during that time period.  Furthermore, the Veteran reported that the hearing loss had a 10-year history, which weighs against a continuity of symptomatology.

The principles and theories of service connection pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b), do not apply to tinnitus because it is not a chronic disease enumerated in the regulation listing chronic diseases in 38 C.F.R. § 3.309(a).  

The Veteran argues that because he served in combat in Vietnam, it should be presumed that his current hearing loss and tinnitus are related to service.  However, the presumption afforded under 38 U.S.C.A. § 1154(b) deals only with the question of whether a particular disease or injury was occurred in service, that is, what happened then, and not the question of either current disability or nexus to service, as to both of which competent evidence is required.  Stated differently, evidence of a current disability and a nexus to service is still required.  Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  In the case of a combat veteran, not only is the combat injury presumed, but so is the disability due to the in-service combat injury.  Reeves v. Shinseki, 682 F.3d 988, 998-99 (Fed. Cir. 2012).  However, in the Veteran's case, the Board does not find that satisfactory lay evidence has been submitted to establish that hearing loss and tinnitus were present during combat service and that there is clear and convincing evidence that such was not the case due to the reasons detailed previously.

There is no competent evidence, lay or medical, that shows the Veteran's current hearing loss and tinnitus are directly related to an injury, disease, or event in service.  The competent medical evidence of record consists of the July 2010 VA examination report.  The July 2010 VA examiner indicated that it is unlikely that the Veteran's hearing loss and tinnitus are due to in-service acoustic trauma.  

The Board has considered the Veteran's assertion that his disabilities are related to his military service; however, an opinion regarding the etiology of hearing loss and tinnitus is a complex medical question for which lay testimony is not competent evidence, particular where other risk factors are present.  And, the Veteran is not shown to possess the education, training and experience to offer medical opinions on complex matters.  Accordingly, his conclusory lay statements as to the etiology of his current tinnitus and hearing loss are not competent or probative evidence supporting this claim.  See generally Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1377.  

In sum, the preponderance of the evidence is against the claims for service connection; there is no doubt to be resolved; and service connection for hearing loss and tinnitus is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for hearing loss is denied.

Service connection for tinnitus is denied.



____________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


